ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9, 13-18, 21, 23, 25-27, 31, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a neural processing system including the limitation “a second backend module which receives an input of the third operation result provided from the second frontend module” in addition to other limitations recited therein.

Claims 2-16 are allowed by virtue of their dependency from claim 1.

Claim 17 is allowed because the prior art of record fails to disclose or suggest a neural processing system including the limitation “wherein the first frontend module provides a part of a first operation result obtained by executing a feature extraction operation using a first feature map and a first weight, to the first backend module, the bridge unit provides a part of a second operation result executed in the second neural processing unit, to the first backend module, and the first backend module sums up the part of the first operation result and the part of the second operation result” in addition to other limitations recited therein.

Claims 18-22 are allowed by virtue of their dependency from claim 17.

Claim 23 is allowed because the prior art of record fails to disclose or suggest a neural processing system including the limitation “the second frontend module executes the feature extraction operation on the second data, using a second feature map and a second weight, and outputs a third operation result and a fourth operation result, and the first backend module sums up the first operation result and the fourth operation result, and the second backend module sums up the third operation result and the second operation result” in addition to other limitations recited therein.

Claims 24-34 are allowed by virtue of their dependency from claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842